PUBLISH

                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                           ---------------
                                           No. 96-2626
                                     Non-Argument Calendar
                                           ---------------
                            D. C. Docket No. 1:95-CR-01014-002 MMP


               UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

               versus

               YVETTE BELL,

                                                                     Defendant-Appellant.


                                          ---------------
                        Appeal from the United States District Court for the
                                   Northern District of Florida
                                          ---------------

                                        (March 23, 1998)

Before COX and CARNES, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:

       This case requires us to decide if Pinkerton co-conspirator liability continues to apply to

section 924(c) cases after the Supreme Court’s decision in Bailey v. United States, 116 S.Ct. 501

(1995). We conclude that it does and therefore affirm the district court’s refusal to permit Bell to

withdraw her guilty plea.

       18 U.S.C. § 924(c) punishes individuals who use or carry a firearm in connection with drug

trafficking or a crime of violence. In Pinkerton v. United States, 328 U.S. 640, 647-48 (1946), the
Supreme Court held that criminal defendants are liable for the reasonably foreseeable actions of their

co-conspirators. Pinkerton liability is well established in this Circuit, see, e.g. United States v.

Broadwell, 870 F.2d 594, 603-04 (11th Cir. 1989), and although we have apparently never directly

confronted the issue, the general rule among the circuits has been that the Pinkerton doctrine is

applicable in section 924(c) cases, see, e.g. United States v. McManus, 23 F.3d 878, 883 (4th Cir.

1994), United States v. Castaneda, 9 F.3d 761, 765 (9th Cir. 1993), cert. denied, 511 U.S. 1041

(1994); United States v. Davis, 1 F.3d 1014, 1017 (10th Cir. 1993).

       The district court correctly held that the Supreme Court’s opinion in Bailey did not preclude

the application of Pinkerton liability in Bell’s case. In Bailey, the Court held that a conviction for

“using” a firearm required proof of active employment of a weapon, and that proof of mere

possession was insufficient. See Bailey, 116 S.Ct. at 506. Bailey interpreted the meaning of the

word “use.” Every appellate court opinion we have found on this issue has squarely held that

Pinkerton liability continues to apply to section 924(c) offenses subsequent to Bailey. See e.g.

Woodruff v. United States, 131 F.3d 1238, 1243 (7th Cir. 1997); United States v. Fonseca-Caro, 114

F.3d 906, 907 (9th Cir. 1997), cert. denied, 118 S.Ct. 895 (1998); United States v. Wilson, 105 F.3d

219, 221 (5th Cir.), cert. denied, 118 S.Ct. 133 (1997); United States v. Myers, 102 F.3d 227, 237-38

(6th Cir. 1996), 117 S.Ct. 1720 (1997); United States v. Rodger, 100 F.3 90, 91 (8th Cir. 1996),

cert. denied, 118 S.Ct. 145 (1997); United States v. Pimentel, 83 F.3d 55, 58 (2d Cir. 1996).

       We agree with the reasoning of our sister circuits and now expressly hold that the Supreme

Court’s decision in Bailey did not eliminate Pinkerton liability.

       The sole issue on this appeal is whether the district court should have allowed plaintiff to

withdraw her pre-Bailey guilty plea because without Pinkerton, the government’s proffer was


                                                  2
insufficient to constitute a crime. Since the government’s proffer was sufficient factually to provide

the basis for Pinkerton liability, the court properly denied the motion to withdraw.

       AFFIRMED.




                                                  3